DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is a Restriction by Original Presentation in response to communications received Jan. 12, 2022.  Claims 1-11 have been canceled. No Claims have been amended.  New claims 12-31 have been added.  Therefore, claims 12-31 are pending and addressed below.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 101
All claims have been cancelled
Claim Rejections - 35 USC § 103
All claims have been cancelled
Restriction by Original Presentation
Newly submitted claims 12-31 are directed toward an invention that is independent or distinct from the invention originally claimed for the following reasons.
The originally presented claims Group I, submitted July 14, 2021 were directed toward ATM cash machines having different interface servers from each other, where the server relay processing section converts the communication interface with a conformative communication interface of the cash processing machine.  This is found in classification CPC H04L69/08 protocols for interworking or protocol conversion.  
The newly presented claims Group II, submitted Jan. 12, 2022 are directed toward convert command extracting setting data of a machine type where the cash processing 
The invention groups are distinct and can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination of Group II as claimed does not require the particulars of the subcombination Group I as claimed because the details of “first interface ...and a second interface that is different for each machine type respectively, converts the first processing request into a second processing request in conformity with the second communication interface”- i.e. interface conversion of independent claims 1, 9 and 11 of Group I respectively have been omitted from independent claim 12 of Group II.  The subcombination of Group II have separate utility such as operations related to designation/status of the ATM or converting command extracting setting data of machine type...the CPU of the specific one of the plurality of cash processing machines which is the object of the designation controls -i.e. control of the ATM. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
3.	Since the applicant has received an action on merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly claims 12-31 are withdrawn from consideration as being directed toward a non-elected invention.  See 37 CFR 1.42 (b) and MPEP 821.00
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697